UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1198


APRIL EDWINA SPARKS AKERS,

                Plaintiff – Appellant,

          v.

HIGHLANDS COMMUNITY SERVICES BOARD,

                Defendant – Appellee,

          and

JEFFREY FOX, Executive Director of Highlands Community
Services; WASHINGTON COUNTY, VIRGINIA; CITY OF BRISTOL,
VIRGINIA,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cv-00039-jpj-pms)


Submitted:   February 9, 2011               Decided:   March 18, 2011


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Gay Leonard, Abingdon, Virginia, for Appellant.       Henry
Keuling-Stout, KEULING-STOUT, PC, Big Stone Gap, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             April Edwina Sparks Akers appeals the district court's

judgment   granting      Defendant’s     summary      judgment     motion    on   her

sexual harassment, sex discrimination, and retaliation claims,

brought pursuant to Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.

2010).     We    have   reviewed   the       record   and   find    no    reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Akers v. Highlands Cmty. Servs. Bd., No.

1:08-cv-00039-jpj-pms (W.D. Va. Jan. 15, 2010).                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the   materials       before      the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         3